Title: From Thomas Jefferson to Charles Willson Peale, 16 January 1802
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            Dear Sir
            Washington Jan. 16. 1802.
          
          I recieved last night your favor of the 12th. instant. no person on earth can entertain a higher idea than I do of the value of your collection nor give you more credit for the unwearied perseverance & skill with which you have prosecuted it. and I very much wish it could be made public property. but as to the question whether I think that the US. would encourage or provide for the establishment of your Museum here? I must not suffer my partiality to it to excite false expectations in you, which might eventually be disappointed. you know that one of the great questions which has divided political opinion in this country is Whether Congress are authorised by the constitution to apply the public money to any but the purposes specially enumerated in the Constitution? those who hold them to the enumeration, have always denied that Congress have any power to establish a National academy. some who are of this opinion, still wish Congress had power to favor science, and that an amendment should be proposed to the constitution, giving them such power specifically. if there were an union of opinion that Congress already possessed the right, I am persuaded the purchase of your museum would be the first object on which it would be exercised. but I believe the opinion of a want of power to be that of the majority of the legislature.
          I have for a considerable time been meditating a plan of a general university for the state of Virginia, on the most extensive & liberal scale that our circumstances would call for & our faculties meet. were this established, I should have made your Museum an object of the establishment. but the moment is not arrived for proposing this with a hope of success. I imagine therefore the legislature of your own state furnishes at present the best prospect. I am much pleased at the success which has attended your labors on the Mammoth. I understand you have not the frontal bone. if this be so, I have heard of one in the Western country which I could & would get for you. on this I need your information. I shall certainly pay your labours a visit, but when, heaven knows. Accept my friendly salutations & respect.
          
            Th: Jefferson
          
        